DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Yoshikawa [U.S. PG Publication No. 2006/0114332]) do not disclose, with respect to claim 1, a system comprising of a two-dimensional array of cameras each having respective portions of a field of view in front of the device, each respective camera comprises, in order from the object side of the camera to the image side of the camera, the following: a first lens group comprising one or more lens elements, an aperture stop, a second lens group comprising one or more lens elements and a plurality of image sensors which capture images at image planes at or near surfaces of the image sensors, wherein at least some of these cameras have entrance pupils formed at a common plane at or near a user’s eyes behind the image planes formed at the image sensor, and thus viewed through by a user. Rather, though the prior art teaches the two dimensional array with the corresponding first lens group, aperture stop, second lens group and image planes, they fail to specifically cite that they would be configured at or near a user’s eyes. The examiner believes an inventive step is needed here because none of the prior art would be enabled to simply attach their systems onto VR headsets, glasses, or any equivalent, simply because such a placement would be unreasonable with how their respective systems are used. Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483